Case 2:19-cv-03212-SVW-GJS Document 21-1 Filed 06/14/19 Page 1 of 4 Page ID #:432



   1 C. D. Michel – SBN 144258
     Anna M. Barvir – SBN 268728
   2 Tiffany D. Cheuvront – SBN 317144
   3 MICHEL & ASSOCIATES, P.C.
     180 East Ocean Blvd., Suite 200
   4 Long Beach, CA 90802
     Telephone: 562-216-4444
   5 Facsimile: 562-216-4445
   6 cmichel@michellawyers.com
   7 Attorneys for Plaintiffs
   8
                           UNITED STATES DISTRICT COURT
   9
 10                      CENTRAL DISTRICT OF CALIFORNIA

 11
       NATIONAL RIFLE ASSOCIATION OF             Case No.: 2:19-cv-03212 SVW (GJSx)
 12    AMERICA; JOHN DOE,
 13                             Plaintiffs,      MEMORANDUM OF POINTS &
                                                 AUTHORITIES IN SUPPORT OF
 14                vs.                           PLAINTIFFS’ EMERGENCY EX
 15                                              PARTE APPLICATION TO
       CITY OF LOS ANGELES, ERIC                 CONTINUE HEARING AND
 16    GARCETTI, in his official capacity as     BRIEFING SCHEDULE ON
       Mayor of City of Los Angeles; HOLLY       PLAINTIFFS’ MOTION FOR
 17    L. WOLCOTT, in her official capacity as   PRELIMINARY INJUNCTION
 18    City Clerk of City of Los Angeles; and    AND DEFENDANTS’ MOTION
       DOES 1-10,                                TO DISMISS THE COMPLAINT,
 19                                              DUE TO FAMILY DEATH
                                Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                  1
       MEMORANDUM IN SUPPORT OF EMERGENCY EX PARTE APPLICATION
Case 2:19-cv-03212-SVW-GJS Document 21-1 Filed 06/14/19 Page 2 of 4 Page ID #:433



   1                   MEMORANDUM IN SUPPORT OF EX PARTE
   2         Two important hearings in this significant First Amendment case are
   3 imminent. Plaintiffs’ Motion for Preliminary Injunction and Defendants’ Motion to
   4 Dismiss are currently set for hearing on July 8, 2019.
   5         Plaintiffs’ opposition to Defendants’ motion to dismiss is due in three days
   6 from now - by June 17, 2019. Unfortunately, and unexpectedly, Plaintiffs’ lead
   7 counsel experienced a death in her immediate family that requires her attendance at a
   8 funeral in Maryland. As such, she is unavailable to finalize Plaintiffs’ opposition to
   9 this important, potentially case dispositive motion. Declaration of Sean A. Brady in
 10 Support of Plaintiffs’ Emergency Ex Parte Application, (“Brady Decl.”) at ¶ 2.
 11 Further, due to the heavy press of business in counsel’s office at the moment and the
 12 short amount of time left to be able to adequately brief the matter, no other counsel is
 13 available to perform the work required to file the opposition to Defendants’ motion
 14 to dismiss that is due on Monday, June 17. Id. at ¶ 3.
 15                    AUTHORITY TO GRANT EX PARTE RELIEF
 16          Ex parte relief is appropriate where the moving party seeks relief that cannot
 17 be addressed by a regularly-noticed motion, and will face prejudice if its application
 18 is denied, provided that the party is without fault in creating the problem at issue.
 19          Here, Plaintiffs’ counsel is, through no fault of her own, called away from her
 20 work obligations due to a sudden and tragic loss of a close family member less than
 21 a week before the opposition to Defendants’ motion to dismiss is due. Because
 22 counsel is simply unavailable, preparing for a funeral on Monday, June 17, in
 23 Maryland, and no other counsel in Plaintiffs’ counsel’s office can devote the
 24 necessary time to adequately handle this work due to heavy press of business and the
 25 little time remaining to properly know the case, the unfair prejudice that this poses to
 26 Plaintiffs’ interests here is manifest. This Court can relieve Plaintiffs of this unfair
 27 prejudice with a brief continuation.
 28 / / /

                                  2
       MEMORANDUM IN SUPPORT OF EMERGENCY EX PARTE APPLICATION
Case 2:19-cv-03212-SVW-GJS Document 21-1 Filed 06/14/19 Page 3 of 4 Page ID #:434



   1        As such, Plaintiffs hereby request:
   2        1.    That the Court continue Plaintiffs’ Motion for Preliminary Injunction
   3 and Defendants’ Motion to Dismiss currently set for hearing on July 8, 2019 to July
   4 22, 2019 at 1:30 p.m.
   5        2.    The deadline on Plaintiffs’ and Defendants’ opposition papers will be
   6 continued from June 17, 2019 to June 26, 2019.
   7        3.    The deadline on Plaintiffs’ and Defendants’ reply papers will be
   8 continued from June 24, 2019 to July 8, 2019.
   9        Counsel for Plaintiffs has confirmed with counsel for Defendants that
 10 Defendants do not oppose this request. Brady Decl., at ¶¶ 4, 5.
 11                                     CONCLUSION
 12         For the foregoing reasons, Plaintiffs respectfully request that the Court grant
 13 the herein requested emergency relief.
 14
 15
 16 Dated: June 14, 2019                           MICHEL & ASSOCIATES, P.C.

 17                                                /s/ C. D. Michel
 18                                                C. D. Michel
                                                   Attorneys for Plaintiffs
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                  3
       MEMORANDUM IN SUPPORT OF EMERGENCY EX PARTE APPLICATION
Case 2:19-cv-03212-SVW-GJS Document 21-1 Filed 06/14/19 Page 4 of 4 Page ID #:435



   1                          CERTIFICATE OF SERVICE
   2                    IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   3
     Case Name: National Rifle Association, et al., v. City of Los Angeles, et al.
   4 Case No: 2:19-cv-03212 SVW (GJSx)
   5 IT IS HEREBY CERTIFIED THAT:
   6
            I, the undersigned, am a citizen of the United States and am at least eighteen
   7 years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
     Beach, California 90802.
   8
   9        I am not a party to the above-entitled action. I have caused service of:

 10      MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
       PLAINTIFFS’ EMERGENCY EX PARTE APPLICATION TO CONTINUE
 11    HEARING AND BRIEFING SCHEDULE ON PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION AND DEFENDANTS’ MOTION TO
 12          DISMISS THE COMPLAINT, DUE TO FAMILY DEATH
 13
    on the following party by electronically filing the foregoing with the Clerk of the
 14 District Court using its ECF System, which electronically notifies them.
 15 Benjamin F. Chapman
 16 Los Angeles City Attorney
    200 N. Main St., Suite 675
 17 Los Angeles, CA 90012
    benjamin.chapman@lacity.org
 18    Attorneys for Defendants
 19          I declare under penalty of perjury that the foregoing is true and correct.
 20
       Executed June 14, 2019.
 21
                                                    /s/ Laura Palmerin
 22                                                 Laura Palmerin
 23
 24
 25
 26
 27
 28


                                 CERTIFICATE OF SERVICE
